25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mark DAVIS, Plaintiff Appellant,v.BOARD OF PHYSICIAN QUALITY ASSURANCE OF MARYLAND, Defendant Appellee.
No. 94-1224.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 13, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-93-3777-HAR)
Mark Davis, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Mark Davis appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 (1988) claim as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Davis filed this action against the Maryland Board of Physician Quality Assurance alleging that the Defendant had conspired with the Maryland Department of Health and Mental Hygiene to obtain the suspension of his license to practice medicine in Maryland.  Davis's license was suspended on November 2, 1990.  Under  Wilson v. Garcia, 471 U.S. 261 (1985), Davis had three years within which to file a Sec. 1983 action.  See Md. Cts. & Jud.  Proc.Code Ann. Sec. 5-101 (Supp.1992).  Because his Complaint was not filed until November 12, 1993, the district court properly found his claim to be time barred.  We therefore affirm the dismissal of his action based on the statute of limitations bar.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED